SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of: June 2015 Commission File Number: 001-35776 ACASTI PHARMA INC. (Name of Registrant) 545 Promende du Centropolis Suite 100 Laval, Québec Canada H7T 0A3 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨ Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A This Report on Form 6-K including the exhibits hereto shall be deemed to be incorporated by reference into Acasti Pharma Inc.’s registration statement on Form F-10 (File No. 333-191907) and to be a part thereof from the date on which this report is furnished, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ACASTI PHARMA INC. Date: June 17, 2015 By: /s/ Pierre Lemieux Name: Pierre Lemieux Title: Chief Operating Officer EXHIBIT INDEX Exhibit Description of Exhibit Acasti Notice of Meeting 2015 Acasti Management Information Circular 2015 Acasti Form of Proxy 2015 Acasti Voting Instructions Form 2015
